Citation Nr: 1634425	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO. 14-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to an initial compensable disability rating for an anterior chest wall surgical scar (a scar disability) associated with mitral valve regurgitation and atrial fibrillation, status post mitral valvuloplasty and annuloplasty (a cardiac disability). 

2. Entitlement to an initial compensable disability rating, and in excess of 10 percent disabling from November 18, 2011, forward, for hemosiderin hyperpigmentation (a skin disability). 

3. Entitlement to service connection for hypertension, to include as secondary to a cardiac disability. 

4. Entitlement to service connection for a low back condition. 

5. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to a low back condition. 

6. Entitlement to service connection for a circulation condition.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1965, and from January 1991 to December 1991. The Veteran has additional service in the United States Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. Since the October 2011 rating decision, the Veteran has moved to Texas; however, at this time, jurisdiction over these claims remains with the San Juan RO. 

In June 2015, the Veteran's former attorney filed a motion to withdraw as representative. The Board granted the attorney's motion and, in December 2015, sent correspondence to the Veteran seeking clarification regarding his desire to be represented or to continue as unrepresented. The December 2015 correspondence informed the Veteran that if he wanted to be represented he should submit appropriate documentation appointing a new representative. The correspondence also informed the Veteran that if no correspondence was received within 30 days, VA would proceed under the assumption that the Veteran wished to remain unrepresented. To date, the Veteran has not responded to the December 2015 correspondence and has not submitted documentation appointing a new representative; therefore, the Veteran is considered to be unrepresented. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A November 2001 correspondence from the Social Security Administration (SSA) reflects that the Veteran was found to be disabled under SSA rules effective in June 2000 and began to receive disability payments in December 2000. In addition, an August 2016 Report of Contact indicates that there are outstanding VA treatment records that have not been associated with the claims file. VA's duty to assist includes an obligation to obtain records known to be in possession of the Federal Government, such as VA or SSA records. Accordingly, a remand is needed to obtain these records. 

In addition, new VA examinations are needed prior to adjudication of the claims. The Veteran was last afforded an examination with respect to the scar and skin disabilities in 2011; therefore, the Board finds that new examinations are needed to adequately assess the current nature and severity of these disabilities. Regarding the claimed back and peripheral neuropathy conditions, while the Veteran was afforded a VA examination, the VA examiner provided an opinion only with respect to these conditions being manifestations of an undiagnosed illness related to service in the Persian Gulf; the VA examiner did not provide an opinion regarding whether the claimed conditions were directly related to service. Regarding the claim of service connection for hypertension, the evidence is unclear as to whether the Veteran's hypertension is part of, or otherwise related to, his service-connected cardiac disability. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Request from the SSA any and all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

3. Obtain any outstanding VA medical records and associate them with the claims file.

4. Schedule the Veteran for appropriate VA examinations to assist in determining the nature and severity of the scar and skin disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner(s). All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

5. Schedule the Veteran for (an) appropriate VA examination(s) to assist in determining the nature and etiology of the claimed low back condition and bilateral lower extremity peripheral neuropathy. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should provide the following opinions:

a. Did the claimed low back condition begin during service or is it otherwise related to any incident of service?

b. Did the claimed bilateral peripheral neuropathy begin during service or is it otherwise related to any incident of service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*Service treatment records do not reflect complaints of, a diagnosis of, or treatment for a low back condition or peripheral neuropathy. 

*A December 1996 private X-ray report reflects that examination of the Veteran's lumbar spine was "essentially negative."

*An October 1999 VA physical therapy consultation record reflects that the Veteran reported chronic low back pain with a recent exacerbation due to lifting his son out of the bathtub. The Veteran reported owning his own landscaping business. 

*An October 2002 VA treatment record reflects complaints of "occasional back pain."

*In a November 2005 statement, the Veteran's private physician indicated that the Veteran had sought treatment since March 1999 for several conditions, including lumbosacral myositis and a herniated lumbosacral intervertebral disc; the physician did not indicate when these conditions were diagnosed. 

*An August 2011 VA examination report reflects complaints of chronic low back pain and right lower extremity numbness. The Veteran reported an initial onset of low back pain as occurring in service following heavy lifting. The VA examiner diagnosed lumbar strain and possible herniated lumbar intervertebral disc with right radiculopathy. The VA examiner did not provide an etiological opinion discussing a direct theory of service connection. See also September 2011 VA Examination Report.

*In May 2016, the Veteran filed a claim of service connection for fibromyalgia. In support of this application, the Veteran submitted several private treatment records reflecting complaints of low back pain and an April 2016 private X-ray report documenting degenerative changes in the lumbar spine with grade I spondylolisthesis. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's hypertension. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Is the Veteran's hypertension considered part of the already service-connected cardiac disability?

b. If not, is the Veteran's hypertension etiologically related to his military service?

c. If not, is the Veteran's hypertension caused or aggravated by his cardiac disability?

If the opinion is that the Veteran's hypertension was aggravated by the service-connected cardiac disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*A September 1991 service medical evaluation board report that reflects a blood pressure reading of 120/66 and no diagnosis of hypertension. A contemporaneous Report of Medical History form indicates the Veteran denied high blood pressure. 

*An October 1991 service cardiology consultation report that reflects a blood pressure reading of 130/70 and no diagnosis of hypertension. 

*A June 1992 private cardiology report that reflects a blood pressure reading of 120/70 and no diagnosis of hypertension.

*A September 1992 VA treatment record that appears to reflect a blood pressure reading of 160/90 in the right arm and 130/86 in the left arm. 

*A February 1994 VA general medical examination that reflects multiple blood pressure readings of 160/110; the VA examiner diagnosed high blood pressure. 

*A February 1994 VA cardiology examination that reflects a blood pressure reading of 142/82. 

*In a January 1997 statement, the Veteran indicated he was seeking service connection for hypertension that began in June 1996, which he attributed to continuous use of medication to treat his service-connected cardiac disability. 

*A January 1998 statement from the Veteran's private cardiologist indicating that the Veteran has "mild vascular hypertension." 

*A February 1998 VA cardiology examination report reflects blood pressure readings of 146/84 and 146/86; the VA examiner did not diagnose hypertension. 

*A June 1998 rating decision that indicated "hypertension is considered part and parcel of the [cardiac] disability." 

*A November 2002 VA examination report reflects a blood pressure reading of 130/90. The VA examiner noted that the Veteran was currently taking Diovan and Tenormin, anti-hypertensive medications. 

*In a December 2005 statement, the Veteran's private cardiologist indicated that the Veteran had sought treatment since October 1993 for several conditions, including hypertensive cardiovascular disease; the cardiologist did not indicate when hypertension was diagnosed. See also February 2011 Statement. 

*A December 2005 VA examination report reflects a blood pressure reading of 150/80 and reflects current anti-hypertensive medications. The VA examiner indicated that the Veteran was diagnosed with hypertension "a few years ago." 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




